Citation Nr: 1143386	
Decision Date: 11/28/11    Archive Date: 12/06/11

DOCKET NO.  08-18 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the right knee.

2.  Entitlement to a rating in excess of 10 percent for degenerative joint disease of the left knee.

3.  Entitlement to service connection for erectile dysfunction, claimed as secondary to service-connected prostatitis.

4.  Entitlement to service connection for arthritis of the feet.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from November 1978 until November 1998.

This appeal to the Board of Veterans' Appeals (Board) arose from January 2008 and June 2010 rating decisions.

In the January 2008 rating decision, the RO denied service connection for erectile dysfunction.  In March 2008, the Veteran filed a notice of disagreement (NOD) with respect to the denial of this claim.  A statement of the case (SOC) was issued June 2008, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in June 2008.

In the June 2010 rating decision, the RO denied service connection for arthritis of the feet and continued 10 percent ratings for degenerative joint disease of each knee.  In June 2010, the Veteran filed a notice of disagreement (NOD) with respect to the denial of these claims.  A statement of the case (SOC) was issued in November 2010, and the Veteran filed a substantive appeal (via a VA Form 9, Appeal to the Board of Veterans' Appeals) in December 2010.

The Board's decision addressing the claims for ratings in excess of 10 percent for the Veteran's service-connected right and left knee disabilities, as well as the claim for service connection for arthritis of the feet, is set forth below.  The claim for service connection for erectile dysfunction, claimed as secondary to service-connected prostatitis, is addressed in the remand following the order; that matter is remanded to the RO, via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran when further action, on his part, is required.


FINDINGS OF FACT

1.  All notification and development actions needed to fairly adjudicate each claim herein decided have been accomplished.

2.  Pertinent to the September 2009 claim for increase, the Veteran's service-connected right knee disability has been manifested by normal range of motion, with findings of pain and crepitus and x-ray evidence of degenerative changes; there have been no medical findings of locking, ankylosis, subluxation, instability, impairment of the tibia or fibula, or genu recurvatum.

3.  Pertinent to the September 2009 claim for increase, the Veteran's service-connected left knee disability has been manifested by normal range of motion, with findings of pain and crepitus and x-ray evidence of degenerative changes; there have been no medical findings of locking, ankylosis, subluxation, instability, impairment of the tibia or fibula, or genu recurvatum.

4.  While the Veteran has asserted that he has arthritis of his feet, there is no competent medical evidence that the Veteran currently has, or has had at any point pertinent to his September 2009 claim for service connection, arthritis of either foot.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 10 percent for service-connected right knee disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2011).

2.  The criteria for a rating in excess of 10 percent for service-connected left knee disability are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71, 4.71a, Diagnostic Codes 5003, 5260, 5261 (2011).

3.  The criteria for service connection for arthritis of the feet are not met.  38 U.S.C.A. §§ 1110 , 5103, 5103A, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).

Notice requirements under the VCAA essentially require VA to notify a claimant of any evidence that is necessary to substantiate the claim(s), as well as the evidence that VA will attempt to obtain and which evidence he or she is responsible for providing.  See, e.g., Quartuccio v. Principi, 16 Vet. App. 183 (2002) (addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  As delineated in Pelegrini v. Principi, 18 Vet. App. 112 (2004), after a substantially complete application for benefits is received, proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim(s); (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must ask the claimant to provide any evidence in her or his possession that pertains to the claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

The Board notes that, effective May 30, 2008, 38 C.F.R. § 3.159 has been revised, in part.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  Notably, the final rule removes the third sentence of 38 C.F.R. § 3.159(b)(1), which had stated that VA will request that a claimant provide any pertinent evidence in his or her possession.

VA's notice requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between the veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In rating cases, as well, a claimant must be provided with information pertaining to assignment of disability ratings (to include the rating criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Id.

VCAA-compliant notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; Pelegrini, 18 Vet. App. at 112.  See also Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice requirements may, nonetheless, be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  Id.

Regarding the claims for higher ratings for right knee and left knee disabilities, a December 2009 pre-rating letter provided notice to the Veteran regarding what information and evidence was needed to substantiate a claim for higher rating, as well as what information and evidence must be submitted by the appellant, and what information would be obtained by VA.  This letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations.  The June 2010 RO rating decision reflects the initial adjudication of the claims after issuance of the December 2009 letter.  Thereafter, the November 2010 SOC included the pertinent rating criteria for evaluating knee disabilities (the timing and form of which suffices, in part, for Dingess/Hartman).

As for the claim for service connection, in a December 2009 pre-rating letter, the RO provided notice to the Veteran regarding what information and evidence was needed to substantiate his claim for service connection for arthritis of the feet.  This letter also informed the Veteran of what information and evidence must be submitted by the appellant and what information and evidence would be obtained by VA.  The December 2009 letter also provided the Veteran with general information pertaining to VA's assignment of disability ratings and effective dates, as well as the type of evidence that impacts those determinations, consistent with Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The July 2007 rating decision reflects the initial adjudication of the claim after issuance of this letter.  Hence, the December 2009 letter-which meets Pelegrini's content of notice requirements-also meets the VCAA's timing of notice requirement.

The record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the matters on appeal.  Pertinent evidence associated with the claims file consists of the Veteran's service treatment records, private treatment records, VA treatment records, and the report of a December 2009 VA joints examination and a VA examination in January 1999.  Also of record and considered in connection with the appeal are various statements submitted by the Veteran and his representative, on his behalf.  The Board also finds that no additional RO action to further develop the record in connection with the claim is warranted.

As noted above, the Veteran was afforded a VA evaluation in January 1999.  During that evaluation, no diagnosis of arthritis of the feet was rendered.  For reasons that will be explained below, the Board finds that there is no duty to obtain a medical opinion in connection with the claim for service connection.

In addition, in a June 2010 NOD, the Veteran essentially argued that the December 2009 VA joints examination was inadequate.  Notwithstanding this assertion, however, as explained in more detail below, the Board finds that this medical examination-along with other pertinent evidence-provides sufficient evidence for evaluation of the disabilities for which higher ratings are sought, and that no further examination in connection with any of these claims is required.  See 38 U.S.C.A. § 5103A (2002); 38 C.F.R. § 3.159 (2010); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In summary, the duties imposed by the VCAA have been considered and satisfied.  Through various notices of the RO, the Veteran has been notified and made aware of the evidence needed to substantiate these claims, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  There is no additional notice that should be provided, nor is there any indication that there is additional existing evidence to obtain or development required to create any additional evidence to be considered in connection with any claim.  Consequently, any error in the sequence of events or content of the notice is not shown to prejudice the Veteran or to have any effect on the appeal.  Any such error is deemed harmless and does not preclude appellate consideration of the matters herein decided, at this juncture.  See Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2006) (rejecting the argument that the Board lacks authority to consider harmless error).  See also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Increased Rating Claims

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  When a question arises as to which of two ratings applies under a particular diagnostic code (DC), the higher rating is assigned if the disability more closely approximates the criteria for the higher rating; otherwise, the lower rating applies.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of a veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App.  505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted (for each knee) for different time periods.

Historically, by rating action issued in June 1999, the RO granted service connection for patellofemoral syndrome of each knee, and assigned a 0 percent (noncompensable) rating for each knee.  The Veteran filed a claim for a higher rating for each knee in August 2002.  By April 2003 rating action, the RO recharacterized the right and left knee disabilities as degenerative joint disease of the right and left knee, and assigned a 10 percent rating for each knee disability.  The Veteran filed the current claim for a higher rating for each knee in September 2009. 

The 10 percent rating for each knee disability, characterized as degenerative joint disease, has been assigned under DC 5099-5003, which is indicative of a disability not specified in the rating schedule that is evaluated, by analogy, as degenerative arthritis.  See 38 C.F.R. §§ 4.20, 4.27.

Under DC 5003, degenerative arthritis established by X-ray findings is evaluated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint involved (here, DCs 5260, and 5261).  Pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 5003, degenerative arthritis.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a 10 percent rating is assignable each such major joint or group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  See also 38 C.F.R. § 4.71a, Diagnostic Code 5010 (prescribing that arthritis due to trauma, substantiated by x-ray findings, should be evaluated as degenerative arthritis).  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.

Standard range of knee motion is from 0 degrees (on extension) to 140 degrees (on flexion).  See 38 C.F.R. § 4.71, Plate II.

Under DC 5260, a noncompensable rating is assigned for flexion limited to 60 degrees.  A rating of 10 percent requires limitation of flexion to 45 degrees.  A rating of 20 percent requires limitation of flexion to 30 degrees, and a rating of 30 percent requires limitation of flexion to 15 degrees.  38 C.F.R. § 4.71a, DC 5260.

Under DC 5261, a rating of 10 percent requires limitation of extension to 10 degrees.  A rating of 20 percent requires limitation of extension to 15 degrees.  A rating of 30 percent requires limitation of extension to 20 degrees.  A rating of 40 percent requires limitation of extension to 30 degrees, and a rating of 50 percent requires limitation of extension to 45 degrees.  38 C.F.R. § 4.71a, DC 5261.
The VA General Counsel has held that separate ratings under 38 C.F.R. § 4.71a, DC 5260 (limitation of flexion of the leg) and DC 5261 (limitation of extension of the leg) may be assigned for disability of the same joint.  See VAOPGCPREC 9-2004; 69 Fed. Reg. 59,990 (2004).

The Board also notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying scheduler criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40 , 4.45 (2010); DeLuca v. Brown, 8 Vet. App.  202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson  v. Brown, 9 Vet. App. 7 (1996).

Pertinent to the 2009 claim for increase, a June 2009 VA medical report notes the Veteran's complaints of bilateral knee pain for three years.  He complained of constant knee aching and throbbing and right knee buckling.  It was noted that a 2007 x-ray of the right knee revealed mild narrowing of the medial joint compartment.  In 2008, MRI of the right knee revealed mild medial degenerative changes, small joint effusion, and a small cyst or enchondroma in the lateral femoral condyle; MRI of the left knee revealed mild medial degenerative changes with minimal joint effusion.  The Veteran complained of worsening pain and used a single point cane.  He took Tylenol which provided partial pain relief.  On examination, range of motion of the knees was within normal limits with tenderness.  Crepitus was noted in the right knee without evidence of effusion or ligamentous instability.  McMurray's was positive and a patellar compression test was negative.  The assessment was bilateral knee pain secondary to osteoarthritis.

A September 2009 report indicates that there had been no change in the Veteran's bilateral knee disability since his last visit.  He wore knee braces which improved pain, helped him go upstairs, and slightly improved popping and buckling.  Pain was rated a seven out of ten on the pain scale.  Examination of the knees did not indicate any muscle atrophy, swelling, or patellar deviation with a full range of motion.  There was evidence of crepitance and tenderness at the center of the medial joint space.  Ligaments were stable and McMurray's was negative.

On December 2009 VA joints examination, the Veteran complained of weakness, stiffness, swelling, giving way, lack of endurance, locking, tenderness, effusion, and pain.  He denied any heat, redness, fatigability, deformity, drainage, subluxation, or dislocation.  Flare-ups occurred spontaneously as often as three times per day with each one lasting one hour.  He rated his pain as an eight out of ten on the pain scale and pain was alleviated by Tramadol.  The Veteran indicated that he had difficulty going up and down stairs and pain when bending his knees.  He also had difficulty with standing, ambulated with a cane, and wore a brace on each knee with a shoe insert in his right shoe.  The Veteran complained of morning stiffness in his knees and denied ever being hospitalized or undergoing surgery for his bilateral knee disability.  He also denied any incapacitation within the past twelve months.  The examiner stated that the Veteran required the use of a brace on his knees and a cane for support, but did not require the use of crutches, corrective shoes, a wheelchair, a prosthesis, or a walker.

On examination of the right knee, there was guarding of movement and evidence of crepitus.  However, there was no evidence of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage,  subluxation, genu recurvatum, or locking pain.

On examination of the left knee, there was evidence of crepitus.  However, there was no evidence of edema, instability, abnormal movement, effusion, weakness, tenderness, redness, heat, deformity, malalignment, drainage, subluxation, guarding of movement, genu recurvatum, locking pain, or ankylosis.

Range of motion of the right knee was normal with pain at 110 degrees on flexion and at -10 degrees on extension.  Repetitive range of motion was possible without any additional degree of limitation of motion.  Joint function of the right knee was additionally limited by pain after repetitive use, but was not additionally limited by fatigue, weakness, lack of endurance, or incoordination.

Range of motion of the left knee was also described as normal and repetitive range of motion was possible without any additional degree of limitation of motion.  Joint function of the left knee was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.

For both knees, the medial/lateral collateral ligaments stability test, anterior/posterior cruciate ligaments stability test, and the medial/lateral meniscus stability test were all within normal limits.

The Veteran was diagnosed with degenerative joint disease of the right and left knee.  With regard to the Veteran's argument that the examination was inadequate because the examiner did not perform a range of motion examination on either knee, the Board finds that this argument is not supported by the objective record, including the examination report itself, which contains a summary of the Veteran's medical history and subjective complaints, as well as pertinent clinical findings.

Considering the pertinent facts in light of the above, the Board finds that, at no point pertinent to the current claim for increase has either the right or knee left disability warranted a rating higher than the 10 percent rating assigned.

With regard to limitation of motion of the right knee under Diagnostic Code(s) 5260 and/or 5261, the evidence shows that the Veteran's service-connected right knee disability has been manifested by normal range of motion with pain at 110 degrees flexion and at -10 degrees.  The Veteran has reported daily pain in the right knee with swelling, popping, locking, effusion, giving way, and difficulty with prolonged walking and standing.  On December 2009 VA examination, joint function of the right knee was additionally limited by pain after repetitive use, but was not additionally limited by fatigue, weakness, lack of endurance, or incoordination.  In addition, there is no lay or medical indication that his right knee manifestations have ever been so disabling as to result in flexion limited to 45 degrees, or extension limited to 10 degrees, as to warrant the assignment of even the minimum 10 percent rating under Diagnostic Code 5260 or 5261, respectively.  It follows, then, that the criteria for an even higher rating under either diagnostic code is not met.

With regard to the left knee, the evidence shows that the Veteran's service-connected left knee disability has been manifested by normal range of motion.  The Veteran has reported daily pain in the left knee with swelling, popping, locking, effusion, giving way, and difficulty with prolonged walking and standing.  On December 2009 VA examination, repetitive range of motion was possible without any additional degree of limitation of motion.  In addition, joint function was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  There is no lay or medical indication that his left knee manifestations, to include during flare-ups, have been so disabling as to result in flexion limited to 45 degrees (so as to warrant even the minimum, compensable rating under Diagnostic Code 5260) or extension limited to more than 10 degrees (so as to warrant more than a 10 percent rating under Diagnostic Code 5261).  Hence, even with consideration of sections 4.40 and 4.45 and DeLuca, the record presents no basis for the assignment of any higher rating for the left knee under Diagnostic Code 5260 or 5261.

The Board also finds that no other diagnostic code provides a basis for any higher rating.  While separate ratings may be assignable for arthritis and instability (see VAOPGCPREC 23-97, 62 Fed. Reg. 63,604 (1997) and VAOPGCPREC 9-98, 63 Fed. Reg. 56,704 (1998)), and the evidence of record shows that the Veteran has worn knee braces and has used a cane, pertinent to the current claims, there have been no medical findings of instability of either knee, to include on the most recent examination in December 2009, nor have there been any medical findings of ankylosis, dislocated cartilage, symptomatic removal of semilunar cartilage, impairment of the tibia or fibula, or genu recurvatum.  In the absence of such findings, evaluating either knee under Diagnostic Codes 5256, 5257, 5258, 5259, 5262, or 5263 is not appropriate.  See 38 C.F.R. § 4.71a.  Moreover, neither knee disability is shown to involve any other factor(s) that would warrant evaluation of the disability under any other provision(s) of the rating schedule.

For all the foregoing reasons, the Board finds that there is no basis for staged rating of either the right or left knee disability, pursuant to Hart, and that the claims for higher ratings must be denied.  In reaching the conclusion to deny each claim, the Board has considered the applicability of the benefit-of-the doubt doctrine; however, as the preponderance of the evidence is against assignment of a higher rating for either knee, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

III.  Claim for Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Such a determination requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); see also Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

Service connection may also be presumed for certain chronic diseases, to include malignant tumor, that are manifested to a compensable degree within a prescribed period after service (one year for malignant tumor).  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Also, while the disease need not be diagnosed within the presumptive period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree.  38 C.F.R. § 3.307(c).

In this case, there is no medical evidence whatsoever to support any finding that that the Veteran fundamentally has, or at any pertinent to the claim on appeal, has had, arthritis of either foot. The Veteran's STRs reflect no complaints, findings, or diagnoses pertinent to arthritis of the feet.  January 1999 VA examination included a x-ray of the Veteran's feet which revealed no evidence of spurring and normal findings.  Subsequent VA and private treatment records reflect no diagnosis of arthritis of the feet, or findings suggestive of arthritis of the feet.

The Board also notes that neither Veteran nor his representative has presented or identified any medical evidence or opinion that, in fact, supports a finding that the Veteran has arthritis of the feet, and, on this sparse record, VA is not required to arrange for the Veteran to undergo examination or to obtain any medical opinion in this regard in connection with the claim. 

VA will provide a medical examination or obtain a medical opinion if the evidence indicates the existence of a current disability or persistent or recurrent symptoms of a disability that may be associated with an event, injury, or disease in service, but the record does not contain sufficient medical evidence to decide the claim.  38 U.S.C.A. § 5103A(d)(2) (West 2002 & Supp. 2011); 38 C.F.R. § 3.159(c)(4)(i) (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Here, although service connection has been granted for plantar fasciitis, here, specific to claimed arthritis, the record is devoid of any evidence to support a finding that the Veteran has current disability, or has had "persistent or recurrent symptoms of disability" since service.  Hence, the fundamental requirement for obtaining an examination/medical opinion simply is not met. 

Furthermore, to whatever extent the Veteran and/or his representative attempt to support the claim on the basis of lay assertions, alone, such attempt must fail.  While the Veteran is certainly competent to report his own symptoms, or matters within his personal knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336   (Fed. Cir. 2006).  In addition, lay witnesses may, in some circumstances, opine on questions of diagnosis and etiology.  See Davidson v. Shinseki, 581 F.3d 1313, 1316   (Fed. Cir. 2009) (Board's categorical statement that "a valid medical opinion" was required to establish nexus, and that a layperson was "not competent" to provide testimony as to nexus because she was a layperson, conflicts with Jandreau). 
However, matters of medical diagnosis for disability not capable of lay observation (and, if competently shown, a medical relationship between such disability and service) are matters within the province of trained medical professionals.  See Jones v. Brown, 7 Vet. App. 134, 137-38 (1994).  As noted above, the diagnosis of arthritis should be substantiated by X-ray. As neither the appellant nor his representative is shown to be other than a layperson without appropriate medical training and expertise to competently render a diagnosis of arthritis, or to opine as to the etiology of any such disability, any lay assertions in this regard have no probative value.  See, e.g., Bostain v. West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992). See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  Hence, the lay assertions in this regard have no probative value.

The Board emphasizes that Congress has specifically limited entitlement to service connection for disease or injury to cases where such incidents have resulted in disability.  See 38 U.S.C.A. § 1131; see also 38 C.F.R. § 3.310.  Thus, where, as here, medical evidence does not establish that the Veteran has the disability for which service connection is sought, there can be no valid claim for service connection.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer  v. Derwinski, 3 Vet. App. 223, 225 (1992).

For all the foregoing reasons, the Board finds that the claim for service connection for arthritis of the feet must be denied.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as no competent, probative evidence supports a finding of current diagnosis of arthritis of the feet, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).



ORDER

A rating in excess of 10 percent for degenerative joint disease of the right knee is denied. 

A rating in excess of 10 percent for degenerative joint disease of the left knee is denied.

Service connection for arthritis of the feet is denied.


REMAND

The Board's review of the claims file reveals that further RO action on the claim remaining on appeal is warranted.

The Veteran contends that he has erectile dysfunction secondary to his service-connected prostatitis.  On VA genitourinary examination in January 2009, the Veteran complained of erectile dysfunction since 1993 and reported that he noticed increased difficulty with obtaining an erection as his prostatitis became more advanced.  He was diagnosed with erectile dysfunction.

Once VA has provided a VA examination, it is required to provide an adequate one, regardless of whether it was legally obligated to provide an examination in the first place.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

As the Board finds the June 2007 examination inadequate because no medical opinion was provided, a new examination and medical opinion-based on full review of the record and supported by stated rationale-is  needed to fairly resolve this claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2011); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the RO should arrange for the Veteran to undergo a VA genitourinary examination, by an appropriate physician, at a VA medical facility.  The Veteran is hereby advised that failure to report to the scheduled examination, without good cause, may result in denial of the claim for service connection for erectile dysfunction (as the original claim will be adjudicated on the basis of evidence of record).  See 38 C.F.R. § 3.655 (2011).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the RO should obtain and associate with the claims file (a) copy(ies) of the notice(s) of the date and time of the examination sent to him by the pertinent medical facility.

Prior to arranging for the Veteran to undergo examination, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should obtain and associate with the claims file all outstanding pertinent records.

The claims file includes VA outpatient treatment records from the VA Medical Center (VAMC) in Hampton, Virginia, dated through September 8, 2009; however, there exists the possibility that more recent records from this facility may exist.   The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Hence, the RO should obtain from the above-noted facility all outstanding records of VA evaluation and/or treatment of the Veteran's erectile dysfunction, since September 8, 2009.  The RO should follow the current procedures prescribed in 38 C.F.R. § 3.159(c) as regards requests for records from Federal facilities.

Further, to ensure that all due process requirements are met, and that the record before the examiner is complete, the RO should also give the Veteran another opportunity to provide information and/or evidence pertinent to the claim remaining on appeal.  The RO's letter to the Veteran should explain that he has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2010) (amending the relevant statute to clarify that VA may make a decision on a claim before the expiration of the one-year notice period). 

Thereafter, the RO should attempt to obtain any additional evidence for which the Veteran provides sufficient information and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159 (2011).

The actions identified herein are consistent with the duties imposed by the Veterans Claim Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103 , 5103A (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011).  However, identification of specific actions requested on remand does not relieve the RO of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the RO should also undertake any other development and/or notification action deemed warranted by the VCAA prior to adjudicating the claim remaining on appeal.

Accordingly, this matter is hereby REMANDED to the RO, via the AMC, for the following action:

1.  The RO should obtain from the Hampton VAMC all outstanding pertinent records of evaluation and/or treatment of the Veteran's erectile dysfunction, to include any such records dated since September 8, 2009.  The RO must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  The RO should furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to enable it to obtain any additional evidence pertinent to the claim remaining on appeal that is not currently of record.

The RO should clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claims within the one-year period).

3.  If the Veteran responds, the RO should obtain all identified outstanding pertinent records of evaluation and/or treatment not currently of record, following the procedures set forth in 38 C.F.R. § 3.159 (2011).  All records and responses received should be associated with the claims file.  If any records sought are not obtained, the RO should notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

4.  After all records and/or responses received from each contacted entity have been associated with the claims file, the RO should arrange for the Veteran to undergo VA genitourinary examination, by an appropriate physician, at a VA medical facility.  The entire claims file, to include a complete copy of the REMAND, must be made available to the physician designated to examine the Veteran, and the report of examination should include discussion of the Veteran's documented history and assertions.  All clinical findings should be reported in detail.

With respect to current erectile dysfunction, the physician should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., there is a 50 percent or greater probability) that the disability was caused or is aggravated (worsened beyond the natural progression) by the Veteran's service-connected prostatitis.  If aggravation is found, the examiner should attempt to quantify the degree of additional disability resulting from the aggravation.

The examiner should set forth all examination findings, along with a complete rationale for the conclusions reached, in a printed (typewritten) report.

5.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file (a) copy(ies) of any notice(s) of the date and time of the appointment(s) sent to him by the pertinent VA medical facility.

6.  To help avoid future remand, the RO must ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  See Stegall v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested action, and any additional notification and/or development deemed warranted, the RO should adjudicate the matter remaining on appeal in light of all pertinent evidence and legal authority.

8.  If the benefit sought on appeal remains denied, the RO must furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response before the claims file is returned to the Board for further appellate consideration.

The purpose of this REMAND is to afford due process and to accomplish additional development and adjudication, and it is not the Board's intent to imply whether the benefit requested should be granted or denied.  The appellant need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992).

This REMAND must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B , 7112 (West Supp. 2011).



______________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


